Citation Nr: 1713016	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  00-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher rating for lumbar degenerative disc disease.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) for the period prior to January 12, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson




INTRODUCTION

The Veteran served on active duty from November 1979 to March 1988.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2000 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction has since been transferred to the Pittsburgh, Pennsylvania RO.

In October 2016, these issues were remanded for additional development, including the provision of a personal hearing before a member of the Board (a Travel Board hearing).  Unfortunately, this hearing was not scheduled.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) to schedule a hearing.  


REMAND

The Veteran has a right to a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 292 (1993) (citing to 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2016).  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  38 C.F.R. §§ 20.704, 20.1304.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a Travel Board hearing.  Timely notice of the date, time, and place of the hearing should be afforded to the Veteran and his representative by letter mailed to the current address of record.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




